Citation Nr: 0819043	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-21 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to a disability evaluation greater than 60 
percent for lumbar spine disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1981 and April 1986 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 determination by the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California.  As of January 2007, the veteran's 
residential area of Orange County, California is now being 
served by the San Diego RO.


FINDINGS OF FACT

1.  The veteran does not have unfavorable ankylosis of the 
entire spine.

2.  The veteran has been working part-time as a math teacher 
in his local school district since before June 2007; he is 
studying for a Master's degree, which he is due to complete 
soon; and he has stated that he looks forward to getting a 
full time job upon the completion of his graduate degree.

3.  The veteran's service-connected disability does not 
preclude him from engaging in substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes 5293 (effective prior to September 23, 
2002); 5293 (effective from September 23, 2002, to September 
26, 2003); 5243 (effective September 26, 2003).

2.  The criteria for a total disability evaluation based on 
unemployability have not been met.  38 C.F.R. § 4.16 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

With regard to the veteran's lumbar spine condition, his 
current claim for an increased evaluation was received in 
August 2002.  During the course of his claim, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
as of, but not prior to, September 23, 2002, and September 
26, 2003, respectively.

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome, Diagnostic Code 5243, to be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The Board notes that the RO addressed both sets of amendments 
in its May 2005 statement of the case (SOC).  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The VA has evaluated the veteran's disorder under multiple 
diagnostic codes.  Prior to the current claim for increased 
evaluation, the veteran's condition was evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, DC 5295, low back 
pain with bilateral sciatica (in effect prior to September 
26, 2003).  In the RO's December 2002 rating decision, the 
condition was evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, DC 5293, degenerative arthritis, lumbar 
spine (in effect prior to September 26, 2003).  The May 2005 
statement of the case increased the condition's evaluation to 
60 percent disabling under the same Diagnostic Code, after 
taking into account the September 2002 and 2003 amendments 
and both newer sets of rating criteria for intervertebral 
disc syndrome.

Prior to September 23, 2002, under DC 5293, an evaluation of 
60 percent would be granted if there is pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  There was no higher 
schedular evaluation offered for intervertebral disc syndrome 
under DC 5293 before September 23, 2002.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R.   § 4.25 (the combined rating 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 40 percent evaluation when the veteran has 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  These criteria are the 
same in the amendment effective September 26, 2003.

For purposes of assigning evaluations under either Code 5243 
or Code 5293, an "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).  

There is no objective medical evidence of record indicating 
that the veteran has ever had such an incapacitating episode 
due to his lumbar spine disability (nothing to indicate any 
bed rest prescribed by a physician).  Therefore, the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes does not apply to the veteran.  
Regardless, this formula would not earn the veteran a higher 
evaluation for his lumbar spine disability; he already merits 
a 60 percent evaluation under the criteria effective prior to 
September 23, 2002.  Applying the formula based on 
incapacitating episodes would only serve to lower the 
disability's evaluation.

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 20 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; (2) forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees; (3) a combined range of motion of the thoracolumbar 
spine is not greater than 120; (4) a combined range of motion 
of the cervical spine is not greater than 170 degrees; or (5) 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is warranted for forward flexion of the cervical 
spine of 15 degrees or less; or if there is favorable 
ankylosis of the entire cervical spine.  Under the current 
criteria for DC 5243, the only available evaluation higher 
than the veteran's current 60 percent is 100 percent, which 
is only warranted when there is unfavorable ankylosis of the 
entire spine.  The veteran does not have unfavorable 
ankylosis of any part of the spine, therefore the criteria of 
DC 5243 would not offer him a higher evaluation than he 
already holds for his lumbar spine disability.

The Board notes that the veteran does not have a current 
diagnosis of intervertebral disc syndrome, the condition for 
which he is rated.  His lumbar spine disability was diagnosed 
as multilevel degenerative and discogenic disease with 
congenitally short lumbar pedicles with associated neural 
foraminal and spinal canal narrowing at his June 2007 VA 
examination.  As a result, the Board discussed the rating 
criteria for the General Rating Formula for Disease and 
Injuries of the Spine in the paragraphs above.

This can all seem very confusing.  In this regard, it is 
important for the veteran to understand that the Board is 
reviewing all possible bases to grant this claim under any 
Diagnostic Code.    

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The veteran underwent a VA spine examination in June 2007.  
The veteran complained of sharp pain at 5/10, increasing to 
7/10 after sitting more than about 20 minutes.  He noted that 
the pain radiates down both legs intermittently.  He reported 
a lot of stiffness in the lower back, which improves with 
frequent stretching.  The veteran's forward flexion was 0 to 
30 degrees.  Extension was 0 to 20 degrees.  Right and left 
lateral flexion was 0 to 20 degrees.  Right and left lateral 
rotation was 0 to 20.  Straight-leg raising test was positive 
at 45 degrees bilaterally.  The examiner noted that range of 
motion was not additionally limited by pain, fatigue, lack of 
endurance, or weakness after repetitive use.  

The examiner's interpretation of imaging of the lumbar spine 
was based on the assumption of five non-rib bearing lumbar 
vertebrae.  The examiner noted no significant change to 
multilevel degenerative and discogenic disease along with 
congenitally short lumbar pedicles with associated neural 
foraminal and spinal canal narrowing which is worst at L-4/L-
5, which provides evidence against this claim.  

The Board must also find that the post-service treatment 
records, including the VA examinations prior to June 2007, as 
a whole, also provide evidence against this claim, failing to 
indicate a basis to grant a higher evaluation. 

The facts and examination cited above provide negative 
evidence against the veteran's claim and show that his lumbar 
spine disability does not meet the diagnostic criteria for a 
higher evaluation than 60 percent under any versions of the 
criteria.  Upon a complete review of the evidence of record, 
the Board finds no basis to award a disability rating greater 
than 60 percent for the veteran's lumbar spine disability 
under any version of the rating criteria, as the veteran does 
not show unfavorable ankylosis of the entire spine, the only 
criterion available for warranting a higher schedular rating 
for this disability.  38 C.F.R. § 4.7.  

The Board must find that the post-service medical record, 
including VA examinations, provide evidence against this 
claim, outweighing the veteran's statements. 

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the veteran's lumbar spine 
evaluation should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 60 percent for a lumbar spine disability.  38 C.F.R. § 
4.3.

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disability.  The veteran is service-connected for 
degenerative arthritis of the lumbar spine at an evaluation 
of 60 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether [an] appellant is entitled to a 
total disability rating based upon individual 
unemployability, the appellant's advancing age may not 
be considered.  See 38 C.F.R. § 3.341(a); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task 
[is] to determine whether there are circumstances in 
this case apart from the non-service-connected 
conditions and advancing age which would justify a total 
disability rating based on unemployability.  In other 
words, the BVA must determine if there are 
circumstances, apart from non-service-connected 
disabilities, that place this veteran in a different 
position than other veterans with an 80 percent combined 
disability rating.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, supra.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "marginal employment shall 
not be considered substantially gainful employment."

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment".  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the required 
percentages for service-connected disabilities are met and 
the service-connected disabilities are found to render the 
veteran unemployable. 38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.

The veteran filed a claim for individual unemployability due 
to his service-connected condition in September 2003.  

The veteran's basic eligibility for individual 
unemployability has been established, as he does have at 
least one disability rated 60 percent.  However, the evidence 
must also show that the veteran's service-connected 
disability is of such severity that he is unable to secure 
and maintain substantially gainful employment.

As for the veteran's work history, his application for TDIU 
showed that he last worked full time in December 1999, and 
that he was working part time as computer teacher for North 
County Regional Occupational Program as of the date of his 
claim in September 2003.  VA progress notes indicate that the 
veteran stopped his part time job as a computer instructor 
after he suffered a fall in April 2005.  However, as of the 
June 2007 VA examination, the veteran reported that he was 
working part time again, 15 hours per week, as a math teacher 
in his school district.  He has also been working toward 
completing a Master's degree, which he told the VA examiner 
that he was due to complete soon, and that he was "looking 
forward to getting a full time job" after earning the 
graduate degree.

Additionally, a functional capacity evaluation representative 
occupational profile was completed by Advanced Care 
Specialist Medical Clinic in February 2006.  The report noted 
a lumbar spine finding of moderate pain reported to be 
tolerable, and causing a marked handicap in the performance 
of the activity precipitating the pain.  The report also 
included descriptions of moderate pain in the head, neck, 
left elbow, upper back and right knee, due to nonservice-
connected injuries.  Pain to the left shoulder, also not 
service-connected, was noted to be moderately severe and 
precluding performance of the activity precipitating the 
pain.

Clearly, the evidence does not show that the veteran is 
unable to obtain or maintain substantially gainful employment 
due to his service-connected lumbar spine disability.  
Indeed, the veteran intends to find, and looks forward to 
finding, full time work after completing his Master's degree.  
The Board finds that the evidence does not show that the 
veteran is incapable of performing the physical and mental 
acts required by employment due to his service-connected 
disability.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disability.  Entitlement to TDIU is thus not established 
under 38 C.F.R. § 4.16(b).

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in September 2002 and November 2003 
that fully addressed all four notice elements and was sent 
prior to the initial AOJ decisions in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records through May 2007.  The veteran submitted 
private records from Advanced Care Specialist Medical Clinic.  
The appellant was afforded VA medical examinations in 
November 2003 and June 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

A disability evaluation greater than 60 percent for lumbar 
spine disability is denied.

TDIU is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


